DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/24/21 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0069358) in view of Graham et al. (US 2020/0083736).
Re claim 1, Miller discloses an attachable portable charger having, inter alia, a wireless charger 10 is configured to be in wireless communication with the smart device 200, said wireless charger 10 broadcasting a charging signal wherein the charger 10 is configured to wirelessly charge the smart device 200, a plurality of second mating units 22 being integrated into said charger 10 wherein the second mating units 22 releasably engaging the respective first mating units 222 on the smart device 200.  See abstract; figs 3, 6-7; para 71, 74-75.  However, Miller is silent on a use of a cover to protect the smart device.  A protective cover is a common item bought by the users to protect their very expensive smart devices.  Graham exemplifies a cover/case 118 protecting a smart device 100 which also can allow for wireless charging.  It would have been obvious to have a protective case such as taught by Graham to protect the smart device.  Moreover, the first mating unit 222 may then be placed on the cover and not on the smart device itself to mate with the mating units 22 of the charger 10.
	Re claim 2, Graham teaches a case with an opening to receive the smart device.  The four mating units 222 of Miller (fig 7) can be transferred to the protective case in the same configuration.
	Re claim 3, the charger having transmitter 27 and a battery 14 (figs 3 and 6) and abutting the back of the protective case to transfer power to the smart device.  
	Re claims 4-6, the mating units of both devices are aligned to ensure a good mating.  They are placed near the four corners of both devices.  Fig 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2017/0302098) teaches similar device of the other Miller. 
Arai et al. (2015/0115877) teaches a portable charger adapted to charge a portable device.  The mating scheme is vacuum air.
Toya (US 2012/0119708) teaches a similar portable charger wirelessly charging a mobile device via wireless induction.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087